COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         In re Expunction

Appellate case number:       01-17-00021-CV

Trial court case number:     16-DCV-235247

Trial court:                 268th District Court of Fort Bend County

        The Court’s April 4, 2017 Order directed the district clerk to file an indigent
clerk’s record regarding the pro se appellant L.M.R.’s “Statement of Inability to Afford
Payment of Court Costs or an Appeal Bond in Justice Court” (“Statement”). On April 4,
2017, the district clerk filed an indigent clerk’s record containing an affidavit stating that,
among other things, the district clerk’s office did not file any contest to the Statement.
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of
Civil Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s claim of
indigence was uncontested and not overruled by the trial court, appellant is not required
to pay costs in this appeal. See id.
        Although the court reporter’s January 27, 2017 info sheet stated that there was no
reporter’s record taken, the filing fee and the clerk’s record fee have not been paid. Thus,
the Clerk of this Court is ORDERED to deem the appellant indigent and allowed to
proceed without advance payment for purposes of the filing and clerk’s record fees.
        Accordingly, we ORDER the district clerk to file the clerk’s record, at no cost to
appellant, within 20 days of the date of this Order. Finally, because appellant is pro
se, the district clerk is ORDERED to mail a copy of the clerk’s record to appellant
within 20 days of the date of this Order, at no cost to appellant, and shall further certify
to this Court the date when delivery is made within 30 days of the date of this Order.

      It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    
Date: April 13, 2017